Back to Form 8-K Exhibit 10.1 July 2012 Contract XT220 FLORIDA DEPARTMENT OF ELDER AFFAIRS STANDARD CONTRACT LONG-TERM CARE COMMUNITY DIVERSION PILOT PROJECT THIS CONTRACT is entered into between the State of Florida Department of Elder Affairs (Department) and WellCare of Florida Inc. dba HealthEase, (Contractor), and collectively referred to as the “Parties.” The term contractor for this purpose may designate a vendor, subgrantee or subrecipient, the status to be further identified in ATTACHMENT III, Exhibit-2 as necessary. WITNESSETH THAT: WHEREAS, the Department has determined that it is in need of certain services as described herein; and WHEREAS, the Contractor has demonstrated that it has the requisite expertise and ability to faithfully perform such services as an independent contractor of the Department. NOW THEREFORE, in consideration of the services to be performed and payments to be made, together with the mutual covenants and conditions hereinafter set forth, the Parties agree as follows: 1.
